 



EXHIBIT 10.2
LONG TERM INCENTIVE PLAN
UNIT AGREEMENT
Under the BioMed Realty Trust, Inc.
and BioMed Realty, L.P.
2004 Incentive Award Plan
Name of Grantee:
No. of LTIP Units:
Grant Date:                           , 2006
RECITALS
     Pursuant to the BioMed Realty Trust, Inc. and BioMed Realty, L.P. 2004
Incentive Award Plan (the “Plan”), as amended through the date hereof, and the
Third Amended and Restated Agreement of Limited Partnership, dated as of
December 28, 2006 (the “Partnership Agreement”), of BioMed Realty, L.P., a
Maryland limited partnership (the “Partnership”), BioMed Realty Trust, Inc., a
Maryland corporation (the “Company”), as the general partner of the Partnership,
for the provision of services to or for the benefit of the Partnership in a
partner capacity or in anticipation of being a partner, has approved the grant
to the Grantee named above of an Other Stock-Based Award (an “Award”) in the
form of, and causes the Partnership to issue to the Grantee named above, a
Partnership Interest (as defined in the Partnership Agreement) having the
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein and in the Partnership Agreement, such Partnership Interest to be
expressed as a number of Partnership Units (as defined in the Partnership
Agreement) which shall be referred to as Long Term Incentive Plan Units (“LTIP
Units”). Upon acceptance of this Long Term Incentive Plan (“LTIP”) Unit
Agreement (this “Agreement”), the Grantee shall receive, effective as of the
Grant Date specified above, the number of LTIP Units specified above, subject to
the restrictions and conditions set forth herein and in the Partnership
Agreement. LTIP Units are profits interests under IRS Notice 2005-43 granted for
services rendered or to be rendered by Grantee to the Partnership in Grantee’s
capacity as a partner or in anticipation of becoming a partner. LTIP Units shall
be fully vested when granted, but shall be subject to forfeiture as provided in
Section 4.6 of the Partnership Agreement. Until the LTIP Equalization Date (as
defined in the Partnership Agreement) has occurred with respect to an LTIP Unit,
(i) such LTIP Unit may not be the subject of a Redemption election by the LTIP
Unitholder, and (ii) such LTIP Unit will participate like a Partnership Unit in
distributions of Available Cash from operations and only participate in sale and
liquidation proceeds with respect to a Partnership asset to the extent of income
allocated to the holder thereof under Section 6.3.B of the Partnership Agreement
that is attributable to the appreciation in value of such asset after the
issuance date of such LTIP Unit, all as provided in Sections 5.1 and 6.3.B of
the Partnership Agreement. LTIP Units shall receive certain special allocations
of income or gain under Sections 6.3 and 6.4 of the Partnership Agreement. The
Redemption Right provided to Limited Partners under Section 8.6 of the
Partnership Agreement shall not apply with respect to LTIP Units unless and
until the LTIP Equalization Date occurs under Section 6.3.B of the Partnership
Agreement, and then only with respect to LTIP Units that are Non-Forfeitable
LTIP Units. Non-Forfeitable LTIP Units shall be treated as Partnership Units for
all purposes from and after the occurrence of the LTIP Equalization Date

 



--------------------------------------------------------------------------------



 



under Section 6.3.B of the Partnership Agreement, and special allocations of
income or gain under Section 4.6.B(2)(C) and Section 6.3, and tax allocations
required to be made under Section 6.4 after a Book-up Event, shall continue to
be made to the Non-Forfeitable LTIP Units to the extent required by the
Partnership Agreement.
     1. Acceptance of Agreement. The Grantee shall have no rights with respect
to this Agreement unless he or she shall have accepted this Agreement by
(i) signing and delivering to the Partnership a copy of this Agreement, and
(ii) unless the Grantee is already a Limited Partner (as defined in the
Partnership Agreement), signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
hereto as Exhibit A ). Upon acceptance of this Agreement by the Grantee, the
Partnership Agreement shall be amended to reflect the issuance to the Grantee of
the LTIP Units so accepted, effective as of the Grant Date. Thereupon, the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to the number of LTIP Units specified above, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified in Section 2 below.
2. Restrictions and Conditions.
          (a) The records of the Partnership evidencing the LTIP Units granted
herein shall bear an appropriate legend, as determined by the Partnership in its
sole discretion, to the effect that such LTIP Units are subject to restrictions
as set forth herein and in the Partnership Agreement.
          (b) LTIP Units granted herein may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Grantee prior to the
expiration of the forfeiture period applicable to such LTIP Units or at any time
within two years of receipt of such LTIP Units in accordance with Section 8(d)
hereof.
          (c) Subject to the terms of the Grantee’s employment agreement, if
any, if the Grantee’s employment with the Company and its affiliates is
voluntarily or involuntarily terminated for any reason prior to the end of the
forfeiture period for the LTIP Units granted herein, the Partnership shall have
the right, at the discretion of the Committee, to cause the forfeitable LTIP
Units to be forfeited by the Grantee or the Grantee’s legal representative. The
Partnership must exercise such right of forfeiture by written notice to the
Grantee or the Grantee’s legal representative not later than 90 days following
such termination of employment. The parties agree that any forfeited LTIP Units
shall represent liquidated damages resulting from the event causing the
forfeiture. Notwithstanding the provisions of this Section 2(c), in the event
that the Grantee ceases for any reason to be employed by the Company and its
affiliates but remains a director of the Company or is engaged within 10 days of
such Grantee’s termination as a consultant or other service provider to the
Company or the Partnership pursuant to a written agreement, then the forfeiture
periods on such Grantee’s LTIP Units shall continue to expire, uninterrupted,
pursuant to Section 3 below until such time as Grantee is no longer a director
of the Company or engaged as a consultant or other service provider to the
Company or the Partnership at which time all remaining forfeitable LTIP Units
shall be forfeited by such Grantee.
     3. Expiration of Forfeiture Period. The restrictions and conditions in
Section 2 of this Agreement shall expire at the end of the forfeiture period
specified in the following schedule, so long as the Grantee remains an Employee,
or as provided in Section 2(c) above, from the Grant Date until the end of such
forfeiture period. If a series of dates is specified, then the restrictions and
conditions in Section 2 shall expire only with respect to the percentage of LTIP
Units accepted by the Grantee hereunder for which the expiration of the
applicable forfeiture period applies.
End of

2



--------------------------------------------------------------------------------



 



      Fraction of   Forfeiture LTIP Units   Period
 
     

Subsequent to the expiration of the applicable forfeiture period, the LTIP Units
on which all restrictions and conditions have expired shall no longer be deemed
restricted.
     4. Acceleration of Forfeiture Period in Special Circumstances. If (i) the
Grantee ceases to be an Employee by reason of death or Disability or (ii) a
Change in Control (as defined in Section 2.5 of the Plan) occurs, any
restrictions and conditions on all LTIP Units subject to this Award shall be
deemed waived by the Committee and the forfeiture period for all LTIP Units
granted hereby shall automatically terminate and be deemed to have expired for
all purposes, except that LTIP Units may not be sold or redeemed within two
years after grant unless approved by the General Partner in its sole discretion.
     5. Merger-Related Action. If any of the corporate events described in
Article 11 of the Plan occur, the Administrator may take certain actions set
forth in Article 11 of the Plan, which includes the following actions with
respect to the outstanding LTIP Units subject to this Award: (i) provide that
such LTIP Units shall be assumed by the successor or survivor corporation, or a
parent or subsidiary thereof, or shall be substituted for similar awards
covering the stock of the successor or survivor corporation, or a parent or
subsidiary thereof, and/or (ii) to provide for the termination of this Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of this Award or the realization of the Grantee’s
rights or, if no amount would have been attained upon the exercise of the Award
or realization of the Grantee’s rights, then the termination of this Award
without payment. The right to take the actions described in (i) and (ii) above
(each, a “Merger-Related Action”) in contemplation of and subject to the
consummation of a consolidation or merger or sale of all or substantially all of
the assets of the Company in which outstanding shares of common stock are
exchanged for securities, cash, or other property of an unrelated corporation or
business entity or in the event of a liquidation of the Company (in each case, a
“Transaction”) shall be subject to the following limitations and qualifications:
          (a) if all LTIP Units awarded to the Grantee hereunder are eligible,
as of the time of the Merger-Related Action for Redemption (as defined in the
Partnership Agreement) and the Grantee is afforded the opportunity to effect
such Redemption for the same kind and amount of consideration as other holders
of Common Units in connection with the Transaction, then Merger-Related Action
of the kind specified in (i) or (ii) above shall be permitted and available to
the Company and the corporation assuming the obligations of the Company (the
“Acquiror”);
          (b) if some or all of the LTIP Units awarded to the Grantee hereunder
are not, as of the time of the Merger-Related Action, so eligible for
Redemption, and the acquiring or succeeding entity is itself, or has a
subsidiary which is organized as a partnership or limited liability company
(consisting of a so-called “UPREIT,” “UP-C” or other structure substantially
similar in purpose or effect to that of the Company and the Partnership), then
Merger-Related Action of the kind specified in (i) above must be

3



--------------------------------------------------------------------------------



 



taken by the Acquiror with respect to all LTIP Units subject to this Award which
are not eligible for Redemption at the time, whereby all such LTIP Units covered
by this Award shall be assumed by the acquiring or succeeding entity, or
equivalent awards shall be substituted by the acquiring or succeeding entity,
and the acquiring or succeeding entity shall preserve with respect to the
assumed LTIP Units or any securities to be substituted for such LTIP Units, as
far as reasonably possible under the circumstances, the distribution, special
allocation, Redemption and other rights set forth in the Partnership Agreement
for the benefit of the holders of LTIP Units; and
          (c) if some or all of the LTIP Units awarded to the Grantee hereunder
are not, as of the time of the Merger-Related Action, so eligible for
Redemption, and after exercise of reasonable commercial efforts the Company or
the Acquiror is unable to treat the LTIP Units in accordance with Section 5(b),
then Merger-Related Action of the kind specified in (ii) above must be taken by
the Company or the Acquiror, in which case such action shall be subject to a
provision that the settlement of the terminated award of LTIP Units which are
not eligible for Redemption requires a payment of the same kind and amount of
consideration payable in connection with the Transaction to a holder of the
number of OP Units into which the LTIP Units to be terminated could be converted
on the Redemption (including the right to make elections as to the type of
consideration) if the Transaction were of a nature that permitted a revaluation
of the Grantee’s Capital Account balance under the terms of the Partnership
Agreement, as determined by the Committee in good faith in accordance with the
Plan.
     6. Distributions. Distributions on the LTIP Units shall be paid currently
to the Grantee in accordance with the terms of the Partnership Agreement.
     7. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan. Capitalized terms used in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
     8. Covenants. The Grantee (and the Company and the Partnership as described
in subsection (c) below) hereby covenants as follows:
          (a) So long as the Grantee holds any LTIP Units, the Grantee shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Internal Revenue Code of 1986, as amended (the “Code”), applicable to the
Partnership or to comply with requirements of any other appropriate taxing
authority.
          (b) The Grantee hereby makes the covenants, representations and
warranties set forth on Exhibit B attached hereto. All of such covenants,
warranties and representations shall survive the execution and delivery of this
Agreement by the Grantee.
          (c) The Grantee hereby agrees to make, and each of the Company and
Partnership hereby consents to the Grantee’s making, an election under Section
83(b) of the Code with respect to the LTIP Units awarded hereunder, and has
delivered with this Agreement a completed, executed copy of the election form
attached hereto as Exhibit C. The Grantee agrees to file the election (or to
permit the Partnership to file such election on the Grantee’s behalf) within
thirty (30) days after the Closing Date with the IRS Service Center at which
such Grantee files his or her personal income tax returns, and to file a copy of
such election with the Grantee’s U.S. federal income tax return for the taxable
year in which the LTIP Units are awarded to the Grantee.
          (d) The Grantee hereby acknowledges and agrees that he or she may not
dispose of or redeem the LTIP Units subject to this Award within two years of
receipt of such LTIP Units. The

4



--------------------------------------------------------------------------------



 



Partnership and the Grantee hereby agree to treat the Grantee as the owner of
the LTIP Units from the Grant Date. The Grantee hereby agrees to take into
account the distributive share of Partnership income, gain, loss, deduction, and
credit associated with the LTIP Units in computing the Grantee’s income tax
liability for the entire period during which the Grantee has the LTIP Units.
          (e) The Grantee hereby recognizes that the IRS has proposed
regulations under Sections 83 and 704 of the Internal Revenue Code that may
affect the proper treatment of the LTIP Units for federal tax purposes. In the
event that those proposed regulations are finalized, the Grantee hereby agrees
to cooperate with the Partnership in amending this Agreement and the Partnership
Agreement, and to take such other action as may be required, to conform to such
regulations.
          (f) Grantee has read the Partnership Agreement, and has had his or her
tax advisors review it or has waived the right to do so.
     9. Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
     10. Amendment. The Grantee acknowledges that the Plan may be amended or
terminated in accordance with Article 14 thereof and that this Agreement may be
amended or canceled by the Committee, on behalf of the Partnership, for the
purpose of satisfying changes in law or for any other lawful purpose, provided
that no such action shall adversely affect the Grantee’s rights under this
Agreement without the Grantee’s written consent. The provisions of Section 5 of
this Agreement applicable to the termination of the LTIP Units covered by this
Award in connection with a Transaction (as defined in Section 5 of this
Agreement) shall apply, mutatis mutandis to amendments, discontinuance or
cancellation pursuant to this Section 10 or Article 14 of the Plan.
     11. No Obligation to Continue Employment; Services Provided to the
Partnership. (a) SUBJECT TO THE TERMS OF ANY EMPLOYMENT AGREEMENT, THE GRANTEE
ACKNOWLEDGES AND AGREES THAT THE LAPSING OF THE FORFEITURE RESTRICTION PURSUANT
TO SECTION 2 HEREOF IS EARNED ONLY BY CONTINUING SERVICE TO THE COMPANY OR THE
PARTNERSHIP AS AN “AT WILL” EMPLOYEE OR CONSULTANT OF THE COMPANY OR
PARTNERSHIP. THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NEITHER THE
COMPANY NOR ANY AFFILIATE OF THE COMPANY IS OBLIGATED BY OR AS A RESULT OF THE
PLAN OR THIS AGREEMENT TO CONTINUE THE GRANTEE IN EMPLOYMENT AND NEITHER THE
PLAN NOR THIS AGREEMENT SHALL CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED EMPLOYMENT AS AN EMPLOYEE, CONSULTANT OR DIRECTOR FOR SUCH PERIOD, FOR
ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY AFFILIATE OF THE COMPANY TO TERMINATE THE EMPLOYMENT OF THE
GRANTEE AT ANY TIME.
          (b) The Company and the Partnership shall permit the Grantee to render
services to the Partnership in his or her capacity as a partner of the
Partnership as consideration for the grant of a compensatory interest in the
future profits of the Partnership in the form of the LTIP Units granted to
Grantee hereunder (which providing of services to the Partnership shall be
authorized by Grantee’s Employment Agreement with the Company, if any).
     12. Notices. Notices hereunder shall be mailed or delivered to the
Partnership at its principal place of business and shall be mailed or delivered
to the Grantee at the address on file with the

5



--------------------------------------------------------------------------------



 



Partnership or, in either case, at such other address as one party may
subsequently furnish to the other party in writing.
     13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, applied without regard to
conflict of law principles. The parties agree that any action or proceeding
arising directly, indirectly or otherwise in connection with, out of, related to
or from this Agreement, any breach hereof or any action covered hereby, shall be
resolved within the State of California and the parties hereto consent and
submit to the jurisdiction of the federal and state courts located within the
California Southern District. The parties hereto further agree that any such
action or proceeding brought by either party to enforce any right, assert any
claim, obtain any relief whatsoever in connection with this Agreement shall be
brought by such party exclusively in federal or state courts located within the
California Southern District.
[Remainder of page left blank intentionally]

6



--------------------------------------------------------------------------------



 



                      BIOMED REALTY TRUST, INC.
a Maryland corporation
 
               
 
  By:                      
 
      Name:        
 
      Title:        
 
      Date:        
 
                    BIOMED REALTY, L.P.
a Maryland limited partnership
 
                    By:   BioMed Realty Trust, Inc., its general partner
 
               
 
      By:                      
 
          Name:    
 
          Title:    
 
          Date:    

7



--------------------------------------------------------------------------------



 



          The foregoing agreement is hereby accepted and the terms and
conditions thereof hereby agreed to by the Grantee.

             
Date:
  , 2006
 
   
 
Grantee’s Signature    
 
           
 
      Grantee’s name and address:    
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   

CONSENT OF SPOUSE
I, ___, spouse of ___, have read and approve the foregoing Agreement. In
consideration of issuing to my spouse the LTIP Units set forth in the Agreement,
I hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any LTIP Units
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.
Dated:                     , 2006

         
 
 
 
Signature of Spouse    

8



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
     The Grantee, desiring to become one of the within named Limited Partners of
BioMed Realty, L.P., hereby becomes a party to the Third Amended and Restated
Agreement of Limited Partnership of BioMed Realty, L.P., as amended through the
date hereof (the “Partnership Agreement”). The Grantee agrees that this
signature page may be attached to any counterpart of the Partnership Agreement.
Signature Line for Limited Partner:

           
 
 
 
Name:    
 
  Title:    
 
  Address:    

Effective Date:                     

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
The Grantee hereby represents, warrants and covenants as follows:
(a) The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):

  (i)   The Company’s latest Annual Report to Stockholders;     (ii)   The
Company’s Proxy Statement for its most recent Annual Meeting of Stockholders;  
  (iii)   The Company’s Report on Form 10-K for the fiscal year most recently
ended;     (iv)   The Company’s Form 10-Q for the most recently ended quarter
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iii) above;     (v)   Each of the
Company’s Current Report(s) on Form 8-K, if any, filed since the end of the
fiscal year most recently ended for which a Form 10-K has been filed by the
Company;     (vi)   The Partnership Agreement;     (vii)   The Plan; and    
(viii)   The Company’s Articles of Incorporation, as amended.

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.
(b) The Grantee hereby represents and warrants that

  (i)   The Grantee is an “accredited investor” as defined in Rule 501(a) under
the Securities Act of 1933, as amended (the “Securities Act”) , by satisfying at
least one of the following four criteria: (A) the Grantee is a natural person
and had an individual income in excess of $200,000 in each of the two most
recent years and reasonably expects an income in excess of $200,000 in the
current year; (B) the Grantee is a natural person and had a joint income with
his or her spouse in excess of $300,000 in each of the two most recent years and
reasonably expect a joint income with his or her spouse in excess of $300,000 in
the current year; (C) Grantee is a natural person and has an individual net
worth on the date hereof (or joint net worth with his or her spouse) in excess
of $1.0 million (including his or her home, home furnishings and automobiles) or
(D) Grantee is a natural person and is a director, executive officer or general
partner of the Partnership. For purposes of (A) and (B) above, “income” means my
individual adjusted gross income for federal income tax purposes, plus (i) any
deduction for long term capital gain, (ii) any deduction for depletion,
(iii) any exclusion for interest and (iv) any losses of a partnership allocated
to an individual limited partner. For purposes of (D) above, “Executive Officer”
means the president, any vice president in charge of a principal business unit,
division or function (such as sales, administration or finance), any other
officer who performs a policy making function, or any other person who performs
similar policy making

B-1



--------------------------------------------------------------------------------



 



      functions for the Partnership. Further, Grantee has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment decision, (II) is
capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.     (ii)   The Grantee understands
that (A) the Grantee is responsible for consulting his own tax advisors with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local or other taxing jurisdiction to which the Grantee is or by
reason of the award of LTIP Units may become subject, to his particular
situation; (B) the Grantee has not received or relied upon business or tax
advice from the Company, the Partnership or any of their respective employees,
agents, consultants or advisors, in their capacity as such; (C) the Grantee
provides services to the Partnership on a regular basis and in such capacity has
access to such information, and has such experience of and involvement in the
business and operations of the Partnership, as the Grantee believes to be
necessary and appropriate to make an informed decision to accept this Award of
LTIP Units; and (D) an investment in the Partnership and/or the Company involves
substantial risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his receipt of LTIP Units which were requested by the Grantee have
been made available or delivered to the Grantee. The Grantee has had an
opportunity to ask questions of and receive answers from the Partnership and the
Company, or from a person or persons acting on their behalf, concerning the
terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company.     (iii)
  The LTIP Units to be issued, common units of the Partnership (“Common Units”)
issuable upon conversion of the LTIP Units and any REIT Shares issued in
connection with the redemption of any such Common Units will be acquired for the
account of the Grantee for investment only and not with a current view to, or
with any intention of, a distribution or resale thereof, in whole or in part, or
the grant of any participation therein, without prejudice, however, to the
Grantee’s right (subject to the terms of the LTIP Units, the Plan and this
Agreement) at all times to sell or otherwise dispose of all or any part of his
LTIP Units, Common Units or shares of Common Stock issuable upon conversion of
the Common Units (“REIT Shares”) in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his assets being at all times within his control.     (iv)   The Grantee
acknowledges that (A) neither the LTIP Units to be issued, nor the Common Units
issuable upon conversion of the LTIP Units, have been registered under the
Securities Act or state securities laws by reason of a specific exemption or
exemptions from registration under the Securities Act and applicable state
securities laws and, if such LTIP Units or Common Units are represented by
certificates, such certificates will bear a

B-2



--------------------------------------------------------------------------------



 



      legend to such effect, (B) the reliance by the Partnership and the Company
on such exemptions is predicated in part on the accuracy and completeness of the
representations and warranties of the Grantee contained herein, (C) such LTIP
Units, or Common Units, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such LTIP Units and
Common Units and (E) neither the Partnership nor the Company has any obligation
or intention to register such LTIP Units or the Common Units issuable upon
conversion of the LTIP Units under the Securities Act or any state securities
laws or to take any action that would make available any exemption from the
registration requirements of such laws, except, that, upon the redemption of the
Common Units for REIT Shares, the Company may issue such REIT Shares under the
Plan and pursuant to a Registration Statement on Form S-8 under the Securities
Act, to the extent that (I) the Grantee is eligible to receive such REIT Shares
under the Plan at the time of such issuance, (II) the Company has filed a Form
S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such REIT Shares and (III) such Form S-8 is
effective at the time of the issuance of such REIT Shares. The Grantee hereby
acknowledges that because of the restrictions on transfer or assignment of such
LTIP Units acquired hereby and the Common Units issuable upon conversion of the
LTIP Units which are set forth in the Partnership Agreement or this Agreement,
the Grantee may have to bear the economic risk of his ownership of the LTIP
Units acquired hereby and the Common Units issuable upon conversion of the LTIP
Units for an indefinite period of time. The Grantee further acknowledges that
LTIP Units may not be sold or redeemed within two years after grant unless
approved by the General Partner in its sole discretion. The Grantee further
acknowledges and agrees to comply with the safe harbor requirement under IRS
Notice 2005-43 as set forth in Section 4.6.B(2)(c) of the Partnership Agreement.
    (v)   The Grantee has determined that the LTIP Units are a suitable
investment for the Grantee.     (vi)   No representations or warranties have
been made to the Grantee by the Partnership or the Company, or any officer,
director, shareholder, agent, or affiliate of any of them, and the Grantee has
received no information relating to an investment in the Partnership or the LTIP
Units except the information specified in Paragraph (b) above.

(c) So long as the Grantee holds any LTIP Units, the Grantee shall disclose to
the Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d) The address set forth on the signature page of this Agreement is the address
of the Grantee’s principal residence, and the Grantee has no present intention
of becoming a resident of any country, state or jurisdiction other than the
country and state in which such residence is sited.

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(b)
OF THE INTERNAL REVENUE CODE
     The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

  1.   The name, address and taxpayer identification number of the undersigned
are:

                 
 
  Name:    
 
  (the “Taxpayer”)     
 
  Address:                            
 
                         
 
                         

                      Social Security No./Taxpayer Identification No.:        
 
         
 
   

  2.   Description of the property with respect to which the election is being
made:         The election is being made with respect to LTIP Units in BioMed
Realty, L.P. (the “Partnership”). The LTIP units represent an interest in future
profits of such entity received for services rendered to such entity in a
partner capacity or in anticipation of becoming a partner.     3.   The date on
which the LTIP Units were transferred is                              , 2006.
The taxable year to which this election relates is calendar year 2006.     4.  
Nature of restrictions to which the LTIP Units are subject:

  (a)   Until the LTIP Units become non-forfeitable, the Taxpayer may not
transfer in any manner any portion of the LTIP Units, and the Taxpayer may not
dispose of the LTIP Units within two years of the grant of such LTIP Units.    
(b)   The LTIP Units are subject to time-based expiration of forfeiture
restrictions with [one-third (1/3) of such LTIP Units becoming non-forfeitable
on each anniversary of the grant date], provided that the Taxpayer remains an
employee of BioMed Realty Trust, Inc., Inc. (the “Company”), the Partnership or
their subsidiaries through such dates, subject to acceleration in the event of
certain extraordinary transactions or circumstances. LTIP Units are subject to
forfeiture provisions that expire based on the passage of time and continued
employment with the Company or its subsidiaries.

  5.   The fair market value at the time of transfer (determined without regard
to any restrictions other than restrictions which by their terms will never
lapse) of the LTIP Units was zero per LTIP Unit pursuant to the liquidation
value method of IRS Notice 2005-43. This profits interest is a “Safe Harbor”
partnership interest as defined in IRS Notice 2005-43.

C-1



--------------------------------------------------------------------------------



 



  6.   The amount paid by the Taxpayer for the LTIP Units was zero per LTIP
Unit.     7.   A copy of this statement has been furnished to the Partnership
and to its general partner, BioMed Realty Trust, Inc.

Dated:                     , 2006

         
 
 
 
Name:    

The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

                 
Dated: _______, 2006
      Spouse’s Signature        
 
         
 
   

C-2